DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.

Claims Status
Claims 8, 16, and 20 have been cancelled. 
Claims 1-7, 9-15, and 17-19 remain pending and are allowed.  

Response to Amendment
	Applicant’s amendment filed 12/6/2021 is effective to overcome all outstanding rejections and place the application in condition for allowance. 
	With respect to the rejection under Double Patenting, the newly amended claims recite at least certain features no represented in US Patent No. 10607276. For example, the newly amended claims, now recite the performance of operations between a server (e.g., Fig. 5 #250) and a network platform (e.g., Fig. 5 #240). This combined interaction between a server and a network platform is not present in the claims of the ‘276 patent. Thus, infringing upon the ‘276 patent would not necessarily infringe upon both the transmission of the inventory request “to the networked platform” and  “modifying the at least one of the item attributes based on configuration instructions received from the network platform…”. In the prior art, the translation server (e.g., Fig. 1 #100) is equivalent to the “network platform”. The translation server acts to receive an inventory request and then subsequently modify (e.g., translate) the listing for propagation. In this interpretation (as applied in the Final mailed 10/7/2021), the modification of the attributes is performed at the network platform – not the “at the server” as now claimed. In the current interpretation, the website listing server is equivalent to the now claimed “server” as it is the server that transmits the inventory request.
	As such, the Examiner holds that the instant claims are no longer anticipated by the ‘276 patent, nor are they rendered obvious the ‘276 patent in combination with another reference. Accordingly, the rejection for Double Patenting is hereby withdrawn. 

Allowable Subject Matter
Claims 1-7, 9-15, and 17-19 are allowed. Initially, the Examiner notes that the instant claims as well as Applicant’s disclosure distinguishes between a server transmitting or otherwise making such inventory related requests (e.g., Fig. 5 #250) and the network platform (e.g., Fig. 5 #240) from which the configuration instructions are received. Further, as claimed it is the server itself that utilizes these received instructions to perform the modification. 
Turning more specifically to the claims, as amended claims 1, 9, and 17 now require that “the server” claimed is responsible for both the transmission of the inventory request “to the networked platform” and “modifying the at least one of the item attributes based on configuration instructions received from the network platform…”. In the current interpretation of Sotelo, the translation server not “at the server” as now claimed. In the current interpretation, the website listing server is equivalent to the now claimed “server” as it is the server that transmits the inventory request. Accordingly, the proposed amendment overcomes the current rejection because Sotelo discloses the network platform – not the server – as performing the modification.
With respect to Munro, Munro was cited for a specific teaching of causing display of the modified listing of Sotelo. Munro, however, does not render obvious the arrangement of the server and network platform to perform the respective functions as claimed. 
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/               Primary Examiner, Art Unit 3619